Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive. 
	The Applicants, on page 10, line 17 through page 11, line 3, argue that the examiner specifically states that “JP '829 further discloses that the boron-containing compound comprises phenylboronic acid (paragraph [0035] which discloses e.g., 4-(methylthio) phenylboronic acid (compound 6)” (Office Action, page 4). First, 4-(methylthio) phenylboronic acid is NOT phenylboronic acid, but a substituted version of that compound. Second, the way that JP '829 defines these compounds is different from Applicant’s definition. See JP '829 - Compound 6 below:

    PNG
    media_image1.png
    186
    482
    media_image1.png
    Greyscale

As defined in Applicant's specification, phenylboronic acid is a compound of a
completely different structure. See specification, paragraph [0081]:

    PNG
    media_image2.png
    226
    658
    media_image2.png
    Greyscale

	In response, 
Claim 1 is not limited to a substituted or unsubstituted phenylboronic acid; and,
Applicants’ structure as shown above appears to be that of a triphenylboroxine whereas, as is known in the art, a phenylboronic acid has the following structure:


    PNG
    media_image3.png
    117
    158
    media_image3.png
    Greyscale


(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12 and 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) in view of JP 2009245829 (hereafter JP ‘829).
Claim 12:	Park et al. in Figure 2 (paragraphs [0069]-[0073]) disclose an energy storage device (300) comprising: a first electrode (cathode 304) and a second electrode (anode 316), wherein at least one of the first electrode and the second electrode is a Si-based electrode (silicon-based anode material as per paragraph [0002]); 
a separator (306) between the first electrode (316) and the second electrode (304); and 
an electrolyte (314) composition. See also entire document.
Park et al. do not disclose that the electrolyte composition comprises at least one electrolyte additive comprising a functional boron-containing compound.
JP ‘829 in Figure 1 discloses an energy storage device comprising an electrolyte composition comprising at least one electrolyte additive comprising a functional boron-containing compound,
wherein the boron-containing compound comprises phenylboronic acid (paragraph [0035] which discloses e.g., 4-(methylthio) phenylboronic acid (compound 6) (paragraph [0008] and [0011]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte composition of Park et al. by incorporating the electrolyte additive of JP ‘829.
One having ordinary skill in the art would have been motivated to make the modification to provide a non-aqueous electrolyte containing a predetermined boron-containing compound that would have provided good charge/discharge cycle life characteristics and high temperature standing characteristics of the battery at high temperature (paragraphs [0006]-[0007]). 
Claim 16:	The rejection of claim 16 is as set forth above in claim 12 wherein Park et al. disclose that the second electrode comprises an active material that comprises between about 50% to about 95% silicon (paragraph [0030]). 
Claim 17:	The rejection of claim 17 is as set forth above in claim 12 wherein Park et al. further disclose that the energy storage device comprises a lithium ion battery (paragraph [0019]).
Claim 18:	The rejection of claim 18 is as set forth above in claim 12 wherein the Park et al. combination discloses that the electrolyte composition comprises a liquid or a solid (see Park et al., e.g., paragraph [0074] discloses electrolytes containing a mixture of LiPF6 and FEC/EMC solvents; and, JP ‘829, paragraph [0012] which discloses an electrolyte solution (i.e. a liquid) or a solid electrolyte). 
Claim 19:	The rejection of claim 19 is as set forth above in claim 12 wherein Park et al. further disclose that the second electrode comprises a self-supporting composite material film (paragraph [0009] which discloses that the second electrode comprises a self-supporting composite material film). 
Claim 20:	The rejection of claim 20 is as set forth above in claim 12 wherein Park et al. further disclose that the 20. The energy storage device of claim 19, wherein the composite material film comprises: greater than 0% and less than about 95% by weight of silicon particles, and greater than 0% and less than about 90% by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film (paragraph [0009]).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729